 AO 450 (Rev. 11/11) Judgment in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                   for the_                                              FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                      Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


                 STATE OF WASHINGTON,                                                                           Apr 09, 2020
                                                                      )                                             SEAN F. MCAVOY, CLERK

                              Plaintiff                               )
                                    v. as Secretary
ALEX M. AZAR II, in his official capacity                             )       Civil Action No. 2:20-CV-00047-SAB
of the United States Department of Health and Human Services;         )
UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES;                )
SEEMA VERMA, in her official capacity
as Administrator of the Centers for Medicare and Medicaid Services;
and CENTERS FOR MEDICARE AND MEDICAID SERVICES,
                             Defendant
                                              JUDGMENT IN A CIVIL ACTION
 The court has ordered that (check one):

 ’ the plaintiff (name)                                                                                        recover from the
 defendant (name)                                                                                                 the amount of
                                                                             dollars ($              ), which includes prejudgment
 interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                  recover costs from the plaintiff (name)
                                           .

 ✔ other: Plaintiff’s Motion for Partial Summary Judgment on Non-Preemption, ECF No. 6, is GRANTED.
 ’
               Defendants’ Cross-Motion for Partial Summary Judgment, ECF No. 10, is DENIED.
               Judgment is entered in favor of Plaintiff and against Defendants.



 This action was (check one):
 ’ tried by a jury with Judge                                                                         presiding, and the jury has
 rendered a verdict.

 ’ tried by Judge                                                                          without a jury and the above decision
 was reached.

 ✔
 ’ decided by Judge             STANLEY A. BASTIAN                                              on motions for
       Partial Summary Judgment (ECF Nos. 6 and 10)


 Date: 04/09/2020                                                           CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Allison Yates
                                                                                           (By) Deputy Clerk

                                                                             Allison Yates
